Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, 9, 10, 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0020356 A1, hereinafter referred to as Zhang), and further in view of Lee et al. (US 2018/0317725 A1, hereinafter referred to as Lee), Angle et al. (US 2014/0207282 A1, hereinafter referred to an Angle), and Fujita et al. (US 6,668,211 B1, hereinafter referred to as Fujita).

Regarding claim 1, 
Zhang teaches a moving robot comprising ([0003], “automatic cleaning robot”): 
a motor (Fig. 16, element 1606; [0028], “power component 1606 provides power to various components of the device 1600”, power component 1606 is a motor; [0082], cleaning robot is able to move which clarifies the presence of a motor that would allow the movement) 
that is selectively driven in one of a first mode or a second mode to perform an operation ([0005], “mute operation on a cleaning device”; ([0042], “cleaning operation as in the normal working mode”; [0049], device includes normal and mute modes that require different degrees of power), 
the moving robot generating a relatively less noise in the second mode than in the first mode ([0044], “switching to a mute mode, a noise made during operation may be reduced and an impact on a user may be avoided”); 
a sensor (Fig. 16, element 1614) that detects information associated with an region in which the moving robot is traveling ([0032], “sensor component 1614 includes one or more sensors to provide status assessments of various aspects of the device 1600”); and
a controller that (Fig. 16, element 1600; [0024], “a controller apparatus and/or module installed in a smart home appliance”): 
(Fig. 16, element 1600; [0024], “mute operation device 1600 […] may be a controller apparatus”), and 
based on determining that the activation condition is satisfied, manages the motor to switch from performing the operation in the first mode to performing the operation in the second mode (Fig. 2, elements 202 and 204; [0039], “the mute instruction may be generated according to a detected user status”; [0042], “the hardware module may determine to reduce noise when the automatic cleaning device is in operation”)
wherein the controller determines that the activation condition is satisfied when the controller determines that at least one of a plurality of situation conditions is satisfied (Fig. 6; [0039], “the mute instruction may be generated when the user is in a sleeping status, a watching TV status, etc.”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074], “if the status information of the user is in a preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode”)
and when a sensed distance between a user and the moving robot is less than or equal to a threshold distance (Fig. 4, elements L1 and L2; [0039], “the mute instruction may be generated according to a relative distance between the user and the automatic cleaning device”; [0057], “the hardware module obtains a relative distance x between the automatic cleaning device and a user”; [0059], “if the relative distance x is less than or equal to the preset distance x0, the mute mode is maintained”), 
wherein the controller determines, based on information detected by the sensor while the motor is operating in the second mode, whether a deactivation condition is satisfied ([0051], “the hardware module determines whether a cancellation operation on the mute instruction from the user is detected and/or received”), 
wherein, when the deactivation condition is determined to be satisfied while the motor is operating in the second mode, the controller manages the motor to switch back to performing the operation in the first mode ([0051], “If the cancellation operation on the mute instruction from the user is detected, step 210 is executed, else the mute mode is maintained”; here, the deactivation condition is determined to be satisfied when the motor is operating in the second mode; [0053], “In step 210, the hardware module switches the automatic cleaning device to a normal mode based on the cancellation operation on the mute instruction from the user”).
However, Zhang does not explicitly teach wherein the threshold distance of the activation condition is set differently for the plurality of situation conditions, wherein the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance, and wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions.
Lee teaches the ability of a user to set a distance for an activation condition ([0327], “when the distance between the user and the cleaning robot is smaller than a predetermined distance, the cleaning robot may determine whether the user is moving or surrounding noise is generated, and regulate the level of the quiet mode or adjust the cleaning order. Here, the predetermined distance may be set by the user”). Furthermore, Lee teaches that there can be different activation conditions, i.e. noise levels, can be set differently based on situation conditions, i.e. user noise levels ([0327], “when the distance between the user and the cleaning robot is smaller than a predetermined distance, the cleaning robot may determine whether the user is moving or surrounding noise is generated, and regulate the level of the quiet mode or adjust the cleaning order. Here, the predetermined distance may be set by the user”). Thus, the teachings of Lee provide the component parts but does not explicitly disclose that the distance is set differently for the plurality of situations.
While Lee does not explicitly disclose setting a different distance of the activation condition for a plurality of situation conditions, it would be obvious to one of ordinary skill in the art to try. Lee discloses adjusting the noise levels of the cleaning robot according to the activity of the user while in the quiet mode. This means the cleaning robot can adjust its operating mode according to the distance from a user and according to the acceptable threshold noise levels of the situation. Lee discloses the predetermined distance can be set by the user. Thus, the user could set different distances for situation conditions in order to maintain an operation condition that lowers noise levels for the user while in different situation conditions. Trying this process would have a finite number of identified, predictable potential solutions and therefore would be obvious to try.
Zhang and Lee are analogous art to the claimed invention since they are from the similar field of automatic cleaning robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang with the distances for different situation conditions of Lee to create a cleaning robot that has threshold distances of the activation condition set differently for a plurality of situation conditions.
The motivation for modification would be to create a cleaning robot that has threshold distances of the activation condition set differently for a plurality of situation conditions in order to have a cleaning robot that has customizable abilities for the user. Being able to set different threshold distances for different situations in order to reduce noise levels for the user creates a cleaning robot that is more personalized for the use, thus enhancing the user experience. 
	However, Zhang-Lee do not explicitly teach the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance, and wherein the threshold length of time of the deactivation condition is set ([0051], “the hardware module determines whether a cancellation operation on the mute instruction from the user is detected and/or received”), and a sensed distance between the robot and user based on a threshold distance ([0057], “the hardware module obtains a relative distance x between the automatic cleaning device and a user”; [0059], “if the relative distance x is less than or equal to the preset distance x0, the mute mode is maintained”). Lee does teach a threshold time ([0503], “the searching time may be set as a specific time slot such at 1:00 or 2:30 or may be set as a specific cycle such as every 30 minutes or every 2 hours”; here, the cycles are a threshold length of time).
	Angle teaches the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance ([0024], the mobile robot senses a 5-20 meter range for a change from presence to absence to the mobile device (i.e. user) as a departure from the household, and once determining the mobile device (i.e. user) has departed (i.e. sensing distance is greater than the threshold distance), wait for a time period to verify departure of the mobile device from the household before restarting a cleaning mission within the household; here, measuring a presence of the mobile device is sensing the threshold distance, waiting to restart cleaning is the threshold time, and restarting cleaning is the deactivation of the waiting/quiet condition).
Zhang, Lee, and Angle are analogous art to the claimed invention since they are from the similar field of controlling mobile robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang-Lee with the distance and time threshold conditions for deactivation of Angle to create a cleaning robot that determines the deactivation condition to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance.

	However, Zhang-Lee-Angle do not explicitly teach wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions.
	Fujita teaches wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions (Fig. 6, different conditions of the robot are activated or deactivated based on different threshold lengths of time set for different situation conditions).
Zhang, Lee, Angle, and Fujita are analogous art to the claimed invention since they are from the similar field of controlling mobile robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang-Lee-Angle with the different time threshold conditions for deactivation of Fujita to create a cleaning robot that sets the threshold length of time of the deactivation condition to be different for a plurality of situation conditions.
The motivation for modification would be to create a cleaning robot that sets the threshold length of time of the deactivation condition to be different for a plurality of situation conditions in order to have a robot that can change modes more effectively and more accurately depending on its sensed surroundings and time thresholds, creating a better and more personalized user experience.

Regarding claim 4, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
 (Zhang, [0029], describes a user to robot screen interface; [0037], “the hardware module receives a mute instruction”; [0039], the mute instruction may be generated by the controller based on sensor information that was received and transmitted across the sensor to controller interface) 
wherein the threshold distance is determined based on information input or received through the interface (Zhang, [0059], “hardware module determines whether the relative distance x is less than or equal to a preset distance x0”; [0037], “the hardware module receives a mute instruction”; [0039], the mute instruction may be generated by the controller based on sensor information that was received and transmitted across the sensor to controller interface; the hardware module receives the sensor information through an interface).

Regarding claim 6, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach: the controller selectively applies each of the plurality of situation conditions individually (Zhang, Fig. 6; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0073], “the hardware module may detect or obtain a noise intensity value in an environment. If the noise intensity value is small (e.g., smaller than a preset value), the hardware module may determine the user is in the ‘resting’ status, such that the mute mode is required”, “If the user is in the kitchen, the user is in the ‘cooking’ status, the user may not be disturbed by a high noise cleaning operation, therefore the normal status is adopted”).



Regarding claim 9, 
Zhang-Lee-Angle-Fujita the invention as discussed above in claim 1. Zhang-Lee-Angle-Fujita further teach: the controller determines that the activation condition is satisfied when the controller determines that the user is reading (Zhang, Fig. 6; [0039], “the mute instruction may be generated when the user is in a sleeping status, a watching TV status, etc.”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074], “if the status information of the user is in a preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode”; Lee, Fig. 18; Fig. 21; [0302], “the user may be reading a newspaper while sitting on the sofa”).

Regarding claim 10, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach: the controller determines that the activation condition is satisfied when the controller determines that the user is watching a video or listening to audio (Zhang, Fig. 6(b); [0039], “the mute instruction may be generated when the user is in a sleeping status, a watching TV status, etc.”; [0072], “the user is in a ‘watching TV’ status in FIG. 6(b)”).

Regarding claim 12, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
the activation condition is determined to be satisfied when the controller determines at least one user is performing a specific behavior (Zhang, Fig. 5(a) and 5(b); [0072] “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074] “if the status information of the user is in a preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode”; Claim 4, “generate the mute instruction if the user is in a preset user status”), and 
the deactivation condition is determined to be satisfied when the controller determines that the at least one user is no longer performing the specific behavior (Zhang, Fig. 5(a) and 5(b); [0072] “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074], “hardware module determines whether the status information of the user is in a preset status, if the status information is in the preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode and step 502A is executed, else step 506A is executed”; [0075], “In step 506A, the hardware module switches the automatic cleaning device to a normal mode or directs the automatic cleaning device to the normal mode”).

Regarding claim 13, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach: the activation condition is determined to be satisfied when a sensed distance between at least one user performing a specific behavior (Zhang, [0057], “the hardware module obtains a relative distance x between the automatic cleaning device and a user”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”) and the moving robot is equal to or less than a threshold distance (Zhang, [0059], “the hardware module determines whether the relative distance x is less than or equal to a preset distance x0; Claim 3, “generate the mute instruction when the relative distance is less than a preset distance”).

Regarding claim 17, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
the robot further comprises an interface through which information is input or received (Zhang, [0029], describes a user to robot screen interface; [0037], “the hardware module receives a mute instruction”; [0039], the mute instruction may be generated by the controller based on sensor information that was received and transmitted across the sensor to controller interface),
wherein the controller further manages the motor such that an amount of noise generated during the second mode satisfies a noise level that is determined based on information input or received through the interface (Zhang, [0042], “to realize a ‘mute’ effect, the hardware module may determine to reduce noise when the automatic cleaning device is in operation. To this end, the hardware module may determine to reduce the power of the cleaning device when the cleaning device is in a cleaning operation”; [0073], “the hardware module may detect or obtain a noise intensity value in an environment. If the noise intensity value is small (e.g., smaller than a preset value), the hardware module may determine the user is in the ‘resting’ status, such that the mute mode is required”; the preset noise value is based on information received through the sensor to hardware module interface).

Regarding claim 18, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
the controller, when managing the motor to switch to performing the operation in the second mode (Zhang, [0042], “to realize a ‘mute’ effect, the hardware module may determine to reduce noise when the automatic cleaning device is in operation. To this end, the hardware module may determine to reduce the power of the cleaning device when the cleaning device is in a cleaning operation”),
controls to motor to, at least one of, consume relatively less power or rotate at a relatively slower speed in comparison to the first mode (Zhang, [0049], “in the mute mode, the hardware module reduces an operating power of the automatic cleaning device”; [0050], “by reducing the power, a device operating frequency and/or amplitude in the automatic cleaning device is reduced, thus reducing a resulting noise due to the cleaning operation and thereby realizing a ‘mute’ effect”).

Regarding claim 19, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach: the motor is a first motor, and the moving robot further comprises a second motor that is selectively driven to cause the moving robot to perform a travel operation that differs from the operation performed using the first motor (Lee, [0180], the cleaning robot includes “a brush motor 32 for rotating the brush unit 31”; [0178], the cleaning robot includes “a driving motor 100 configured to drive the main body 10”; Fig. 2B, element 32 is the first motor, which performs a cleaning operation, and element 100 is the second motor, which performs a travel operation). The motivation for modification would be to create a cleaning robot with multiple motors for performing different functions of the robot in order to have a robot that runs more efficiently. 

Regarding claim 20, 
Zhang teaches a method ([0002], “a method for conducting a mute operation on a cleaning device”) to control a moving robot ([0003], “automatic cleaning robot”) the method comprising:
determining whether an activation condition ([0039], “mute instruction may be generated according to a detected user status”) is satisfied based on sensing information about a region in which ([0032], “the sensor component 1614 may detect […] a change in positon of the device 1600 or a component of the device 1600, a presence or absence of user contact with the device 1600”, “The sensor component 1614 may include a proximity sensor configured to detect the presence of nearby objects”); and 
controlling the robot to switch from performing a cleaning operation in a first mode to performing the cleaning operation in a second mode ([0037], “the hardware module receives a mute instruction to operate an automatic cleaning device in a mute mode”, here the mute mode is the second mode and the normal mode is the first mode) in which noise outputted by the moving robot is reduced in comparison to the first mode ([0044], “by receiving a mute instruction and switching to a mute mode, a noise made during operation may be reduced”), when the activation condition is determined to be satisfied ([0039], “the mute instruction may be generated according to a detected user status”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”),
wherein the method further comprises ([0002], “a method for conducting a mute operation on a cleaning device”):
determining that the activation condition is satisfied when at least one of a plurality of situation conditions is satisfied (Fig. 6; [0039], “the mute instruction may be generated when the user is in a sleeping status, a watching TV status, etc.”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074], “if the status information of the user is in a preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode”)
and when a sensed distance between a user and the moving robot is less than or equal to a threshold distance (Fig. 4, elements L1 and L2; [0039], “the mute instruction may be generated according to a relative distance between the user and the automatic cleaning device”; [0057], “the hardware module obtains a relative distance x between the automatic cleaning device and a user”; [0059], “if the relative distance x is less than or equal to the preset distance x0, the mute mode is maintained”), 
determining, based on sensed information detected while the robot is performing the cleaning operation in the second mode, whether a deactivation condition is satisfied ([0032], “The sensor component 1614 includes one or more sensors to provide status assessments or various aspects of the device”; [0073], “the hardware module may detect or obtain a noise intensity value in an environment”, the environment here is the ambient situation that the robot is in; [0051], “the hardware module determines whether a cancellation operation on the mute instruction from the user is detected and/or received”); 
managing, when the deactivation condition is determined to be satisfied, the robot to switch back to performing the cleaning operation in the first mode ([0075], “In step 506A, the hardware module switches the automatic cleaning device to a normal mode”; [0074], “the hardware module determines whether the status information of the user is in a preset status, if the status information of the user is in the preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode and step 502A is executed, else step 506A is executed”).
However, Zhang does not explicitly teach setting the threshold distance of the activation condition differently according to the situation conditions, and wherein the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance, and wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions.
Lee teaches the ability of a user to set a distance for an activation condition ([0327], “when the distance between the user and the cleaning robot is smaller than a predetermined distance, the cleaning robot may determine whether the user is moving or surrounding noise is generated, and regulate the level of the quiet mode or adjust the cleaning order. Here, the predetermined distance may be set by the user”). Furthermore, Lee teaches that there can be different activation conditions, i.e. noise levels, can be set differently based on situation conditions, i.e. user noise levels ([0327], “when the distance between the user and the cleaning robot is smaller than a predetermined distance, the cleaning robot may determine whether the user is moving or surrounding noise is generated, and regulate the level of the quiet mode or adjust the cleaning order. Here, the predetermined distance may be set by the user”). Thus, the teachings of Lee provide the component parts but does not explicitly disclose that the distance is set differently for the plurality of situations.
While Lee does not explicitly disclose setting the threshold distance of the activation condition differently according to the situation conditions, it would be obvious to one of ordinary skill in the art to try. Lee discloses adjusting the noise levels of the cleaning robot according to the activity of the user while in the quiet mode. This means the cleaning robot can adjust its operating mode according to the distance from a user and according to the acceptable threshold noise levels of the situation. Lee discloses the predetermined distance can be set by the user. Thus, the user could set different distances for situation conditions in order to maintain an operation condition that lowers noise levels for the user while in different situation conditions. Trying this process would have a finite number of identified, predictable potential solutions and therefore would be obvious to try.
Zhang and Lee are analogous art to the claimed invention since they are from the similar field of automatic cleaning robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang with the distances for different situation conditions of Lee to create a cleaning robot that has threshold distances of the activation condition set differently for a plurality of situation conditions.
The motivation for modification would be to create a cleaning robot that has threshold distances of the activation condition set differently for a plurality of situation conditions in order to have 
However, Zhang-Lee do not explicitly teach the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance, and wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions. Zhang does teach the deactivation condition being satisfied ([0051], “the hardware module determines whether a cancellation operation on the mute instruction from the user is detected and/or received”), and a sensed distance between the robot and user based on a threshold distance ([0057], “the hardware module obtains a relative distance x between the automatic cleaning device and a user”; [0059], “if the relative distance x is less than or equal to the preset distance x0, the mute mode is maintained”). Lee does teach a threshold time ([0503], “the searching time may be set as a specific time slot such at 1:00 or 2:30 or may be set as a specific cycle such as every 30 minutes or every 2 hours”; here, the cycles are a threshold length of time).
	Angle teaches the deactivation condition is determined to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance ([0024], the mobile robot senses a 5-20 meter range for a change from presence to absence to the mobile device (i.e. user) as a departure from the household, and once determining the mobile device (i.e. user) has departed (i.e. sensing distance is greater than the threshold distance), wait for a time period to verify departure of the mobile device from the household before restarting a cleaning mission within the household; here, measuring a presence of the mobile device is sensing the threshold distance, waiting to restart cleaning is the threshold time, and restarting cleaning is the deactivation of the waiting/quiet condition).

The motivation for modification would be to create a cleaning robot that determines the deactivation condition to be satisfied when a threshold length of time elapses while the sensing distance is greater than the threshold distance in order to have a robot that can change modes more effectively and more accurately depending on its sensed surroundings.
However, Zhang-Lee-Angle do not explicitly teach wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions.
	Fujita teaches wherein the threshold length of time of the deactivation condition is set differently for the plurality of situation conditions (Fig. 6, different conditions of the robot are activated or deactivated based on different threshold lengths of time set for different situation conditions).
Zhang, Lee, Angle, and Fujita are analogous art to the claimed invention since they are from the similar field of controlling mobile robots. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang-Lee-Angle with the different time threshold conditions for deactivation of Fujita to create a cleaning robot that sets the threshold length of time of the deactivation condition to be different for a plurality of situation conditions.
The motivation for modification would be to create a cleaning robot that sets the threshold length of time of the deactivation condition to be different for a plurality of situation conditions in order .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0020356 A1, referred to as Zhang), Lee et al. (US 2018/0317725 A1, referred to as Lee), Angle et al. (US 2014/0207282 A1, referred to an Angle), and Fujita et al. (US 6,668,211 B1, referred to as Fujita), and further in view of Kwon et al. (US 2009/0271031 A1, hereinafter referred to as Kwon), and Fung (US 2013/0094656, hereinafter referred to as Fung).

Regarding claim 7, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
the controller determines that the activation condition is satisfied when the controller determines that the user is located within a prescribed distance of the moving robot (Zhang, [0057, “hardware module obtains a relative distance x between the automatic cleaning device and a user”) and talking ([0072], “user is in a ‘chatting’ status”). 
However, Zhang-Lee-Angle-Fujita do not explicitly teach that the controller determines that the user and another user are located within a prescribed distance of the robot and are talking to each other.
Kwon teaches that the controller determines that a user and another user are located near each other and talking to each other ([0025], “when the number of interactions simultaneously made by the two users around the robot increases and a conversation distance between the two users becomes close”; the robot is able to detect multiple users and determine that they are having a conversation (talking to each other)).

The motivation for modification would have been to increase the ability of the robot to identify the user status that requires a lower noise level which will improve the user experience by decreasing the disturbance that may occur from higher noise levels.
Zhang-Lee-Angle-Fujita-Kwon teach the ability to determine the user is located within a prescribed distance of the moving robot (Zhang, [0057], “hardware module obtains a relative distance x between the automatic cleaning device and a user”).
However, Zhang-Lee-Angle-Fujita-Kwon do not explicitly teach that another user is located within a distance of the moving robot.
Fung teaches that the robot determines that a user and another user are located within a prescribed distance of the moving robot ([0036], “a robot that interacts with multiple users”, “the robot should account for the user farthest away”, “the robot may need to deliver individual audio output one by one to users at different distances”).
Zhang, Lee, Angle, Fujita, Kwon, and Fung are analogous art to the claimed invention since they are from a similar field of endeavor of robotics and robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang-Lee-Angle-Fujita-Kwon to include the ability to identify the distance to different users of Fung.
The motivation for modification would have been to increase the ability of the robot to identify the different users and their proximity to the robot to lower the noise level which will improve the user experience by decreasing the disturbance that may occur from higher noise levels if the robot is in a close proximity to the users.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0020356 A1, referred to as Zhang), Lee et al. (US 2018/0317725 A1, referred to as Lee), Angle et al. (US 2014/0207282 A1, referred to an Angle), and Fujita et al. (US 6,668,211 B1, referred to as Fujita), and further in view of Kusukame et al. (US 9,946,273 B2, hereinafter referred to as Kusukame).

Regarding claim 8, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1. Zhang-Lee-Angle-Fujita further teach:
the controller determines that the activation condition is satisfied when the controller determines [a situation condition is met] (Zhang, Fig. 6; [0039], “the mute instruction may be generated when the user is in a sleeping status, a watching TV status, etc.”; [0072], “the user is in a ‘chatting’ status in FIG. 6(a), the user is in a ‘watching TV’ status in FIG. 6(b), the user is in a ‘resting’ status in FIG. 6(c) and the user is in a ‘cooking’ status in FIG. 6(d)”; [0074], “if the status information of the user is in a preset status, the hardware module may direct the automatic cleaning device to maintain the mute mode”).
However, Zhang-Lee-Angle-Fujita do not explicitly teach the controller determines the user is talking on a telephone. Zhang-Lee-Angle-Fujita do teach the activation condition is satisfied when a user takes a phone call (Angle, [0021], the robot quiets itself when an occupant takes a phone call).
Kusukame teaches the controller determines the user is talking on a telephone (Col. 45, lines 22-25, “It is thereby possible to lower the volume of the AV system 3602 and suspend the dishwasher 3603 which are disposed in the adjacent room and provide a quiet environment for the user for making a call with the telephone 3601”).
Zhang, Lee, Angle, Fujita, and Kusukame are analogous art to the claimed invention being from a similar field of endeavor of robotics and the controls of these devices. It would have been obvious to 
The motivation for modification would have been to create a quiet environment for the user talking on the telephone since background noise or noise in general is difficult to for a user to overcome when talking on the telephone. This would improve the user experience by decreasing the disturbance caused by higher noise levels (Kusukame, Col. 45, lines 22-25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0020356 A1, referred to as Zhang), Lee et al. (US 2018/0317725 A1, referred to as Lee), Angle et al. (US 2014/0207282 A1, referred to an Angle), and Fujita et al. (US 6,668,211 B1, referred to as Fujita), and further in view of Matsubara (JP 2013-169221 A, hereinafter referred to as Matsubara).

Regarding claim 14, 
Zhang-Lee-Angle-Fujita teach the invention as described in claim 1.
However, Zhang-Lee-Angle-Fujita do not teach the deactivation condition is determined to be satisfied when the controller determines that the activation condition is not satisfied during a threshold length of time after the motor is switched to the second mode.
Matsubara teaches the deactivation condition is determined to be satisfied when the controller determines that the activation condition is not satisfied during a threshold length of time after the motor is switched to the second mode (Page 8, ¶2-3, “The control unit 11 determines that the sound source is in the direction in which the sound is the largest based on the strength of the sound in each direction”; here the sound source is a person within proximity of the robot; “the control part 11 turns the cleaning robot 1 on the spot so that it may face in the determined separation direction”; the separation direction is the direction facing away from the noise; “When the cleaning robot 1 faces in the separation direction (Yes in step S41), the timer of the control unit 11 is set to a predetermined period, and the timer count is started”, “After setting the timer, the control unit causes the cleaning robot 1 to travel in the separation direction”, “The cleaning robot is caused to travel in the separation direction until the period ends”; when the robot senses an activation condition, it moves away from the location for a period of time, and when the period of time is over and no activation condition is sensed during the period of time, it resumes its normal cleaning function).
Zhang, Lee, Angle, Fujita, and Matsubara are analogous art to the claimed invention since they are from the similar field of automatic cleaning robots and robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cleaning robot of Zhang-Lee-Angle-Fujita with the time threshold operation of Matsubara to create a cleaning robot that switches back to a normal operation mode when the activation condition is not met during a threshold length of time after the activation condition was met.
The motivation for modification would have been to create a robot that operates and cleans more effectively since the robot would be able to operate in a quiet mode for specific amount of time and then switch back to normal mode, giving the system clear and direct instructions so the robot operates smoothly and can transition between modes properly.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0020356 A1, referred to as Zhang), Lee et al. (US 2018/0317725 A1, referred to as Lee), Angle et al. (US 2014/0207282 A1, referred to an Angle), Fujita et al. (US 6,668,211 B1, referred to as Fujita), and Matsubara (JP 2013-169221 A, referred to as Matsubara), and further in view of Kusukame et al. (US 9,946,273 B2, referred to as Kusukame).
Regarding claim 16, 
Zhang-Lee-Angle-Fujita-Matsubara teach the invention discussed above in claim 14. Zhang-Lee-Angle-Fujita-Matsubara further teach:
an interface through which information is input or received (Zhang, [0029], “a screen providing an output interface between the device and the user”, “the screen may be implemented as a touch screen to receive input signals from the user”), and a time input by the user (Lee, [0257], “the cleaning robot may clean the entire regions of the indoor space at time preset by the user”).
However, Zhang-Lee-Angle-Fujita-Matsubara do not teach that the threshold length of time is determined based on information input or received through the interface.
Kusukame teaches the threshold length of time is determined based on information input or received through the interface (Col. 25, lines 12-14, “The position detection start signal may be sent at the timing designated by the user, or at a predetermined timing”).
Zhang, Lee, Angle, Fujita, Matsubara, and Kusukame are analogous art to the claimed invention being from a similar field of endeavor of robotics and the controls of these devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the moving robot of Zhang-Lee-Angle-Fujita-Matsubara with the timing controls of Kusukame to create a moving robot whose threshold length of time for determining operation modes of the robot would be based on predetermined or user designated information input or received through the interface.
The motivation for modification would be to have a robot that operates more efficiently since the direct input for a threshold length of time would give the robot clear information and the ability to adjust its operations accordingly, thus improving the overall robot effectiveness. This would also create a robot that is more customizable, thus enhancing the user experience.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, claims 1, 4, 6-10, 12-14, and 16-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON B EMMETT/ 						    Examiner, Art Unit 3664         

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664